DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s cancellation of Claims with respect to duplicate claim objections to claims 9 and 15 have been fully considered and are sufficient to overcome the objections.  The objections to Claims 9 and 15 have been withdrawn. 

Applicant’s amendments and arguments with respect to art rejections under 35 USC 102 and 103 have been fully considered and are sufficient to overcome the rejections.  The art rejections of Claims 1-9, 11, 14-15, 17, 19 under 35 USC 102/103 have been withdrawn. 

Applicant’s arguments with respect to rejection of claim(s) 18 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washizu (US-20190001490) in view of Inazumi (US-20180032049) and Walser (US-20100274390).

Regarding Claim 18, Washizu teaches an apparatus for controlling a robot having an arm (see at least control device 13 and robot mechanism unit 12 in par. 0013 and Fig. 1), comprising: 
a sensor sensing a force applied to the arm of the robot (see at least sensor 11 in Fig. 1 and sensor 11 being a force sensor used to calculate the three dimensional position of the robot tip in par. 0014); and 
a controller (see at least learning control unit 19 and robot control unit 18 in par. 0016 and Fig. 3 collectively interpreted as the controller) configured to: 
acquire, in an operating space of the robot, a position error indicating a deviation between a command position that is a control target position and a current position that is a position where the arm of the robot is currently located, based on the force (see at least “the control device 13 includes a learning control unit 19 that detects positional error using the sensor 11” in par. 0016 and “The learning control unit 19 also includes a difference amount calculating section 21 that calculates an amount of difference between the sensor position and the target position” in par. 0017); 
produce a new speed pattern (see at least new operation pattern in par. 0017) providing a constant upper limit of a speed command for moving the arm of the arm of the robot from the current position to the command position (see at least speed profiles , the upper limit being set smaller than a maximum allowable speed provided to the arm of the robot and (see at least speed after learning completed pattern in Fig. 5 having constant upper limit set smaller than Vmax).
move the arm of the robot from the current position to the command position based on the produced new speed pattern (see at least “The robot control unit 18 carries out position feedback control, speed feedback control, and current feedback control so that actual positions and speeds coincide with target positions and target speeds” in par. 0016)
Washizu fails to explicitly teach the following, but Inazumi does teach: 
a sensor measuring an external force on the robot (see at least external force detected by force detector 21 in par. 0063 and Fig. 1)
and to calculate displacement of the robot based on the external force (see at least displacement amounts due to external translational forces in X, Y, and Z directions calculated in par. 0063)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Washizu to incorporate the teachings of Inazumi wherein force detector data is used to calculate displacement in order to arrive at acquire, in an operating space of the robot, a position error indicating a deviation between a command position that is a control target position of the arm of the robot and a current position that is a position where the arm of the robot is currently located based on the external force. The motivation to incorporate the teachings of Inazumi would be to improve accuracy by correcting for the displacement due to the external force (see par. 0063).

correcting the robot position when the acquired position error exceeds a threshold set in advance (see at least repeating errors compensated until robot location reaches predefined tolerance in par. 0069, note because the robot is holding the first object, correcting the first object location with robot movement is interpreted as correcting the robot position when the acquired position error exceeds the predefined tolerance)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Washizu as modified by Inazumi to incorporate the teachings of Walser wherein the robot position adjustments are performed when the position error exceeds a predefined tolerance until the position error is below the predefined tolerance. The motivation to incorporate the teachings of Walser would be to increase precision in robot positioning (see par. 0069).
	
Allowable Subject Matter
Claims 1-9, 11, 14-15, 17, 19 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: For claims 1, 17 and dependents, the closest prior art comes from Washizu, Inazumi, and Walser but the prior art references alone or in combination fail to teach the position error threshold being based on a maximum possible speed provided to the arm of the robot in combination with all of the other limitations in the independent claims. For Claim 19, the closest prior art comes from Washizu, Inazumi, and Walser but the prior art references .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishitani et al (US 20170274532) discloses a robot control device that limits upper limit speed upon entering a certain region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.K./Examiner, Art Unit 3664

/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664